218 Md. 151 (1958)
145 A.2d 777
BRYANT
v.
STATE
[No. 38, September Term, 1958.]
Court of Appeals of Maryland.
Decided November 13, 1958.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
C. Oliver Goldsmith for the appellant.
Theodore C. Waters, Jr., Assistant Attorney General, with whom were C. Ferdinand Sybert, Attorney General, J. Harold Grady, State's Attorney for Baltimore City, and John C. Weiss, Assistant State's Attorney, on the brief, for the appellee.
PER CURIAM:
In this case, the defendant appeared in court without counsel, plead guilty to one count of an indictment and was sentenced *152 to four years' confinement in the Maryland House of Correction.
He was not advised of his right to obtain counsel in accordance with Rule 723 b of the Maryland Rules; and the record not only fails to show affirmatively, compliance with Rule 723, but, on the contrary, shows a failure to comply therewith.
For the reasons set forth by Chief Judge Brune in the case of Hill v. State, 218 Md. 120, just decided, the judgment and sentence must be reversed and case remanded for a new trial.
Judgment and sentence reversed, and case remanded for a new trial.